Citation Nr: 1453928	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for Meniere's syndrome.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

(The issue of the Veteran's entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability is addressed by the Board in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992, followed by service in the Air Force Reserve, the dates of which are currently unspecified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in August 2014.  A transcript of that proceeding is of record.  Additional documentary evidence was received at such hearing, albeit without a waiver for its initial consideration by the RO, and this will be addressed further in the Remand portion of this document.  

The Board likewise takes note of the fact that the Veteran was afforded a separate Board hearing in May 2011 as to several matters not herein at issue, including his TDIU entitlement, by another Veterans Law Judge who will be entering a decision separate and apart from this matter as to the TDIU claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, additional documentary evidence was received at the Veteran's August 2014 hearing that has not been considered by the RO.  Normally the Board would request a waiver, but as there exist other reasons for remanding this appeal, AOJ consideration of that evidence is needed on remand.  

On appeal, the Veteran alleges that not all of his military service has been fully accounted for in terms of a period of service in the Air Force Reserve in a dual status under 10 U.S.C. § 10216 as both an employee of the Federal government and as a member of the Selected Reserve, serving as a military technician.  He notes specifically that he remained in that dual status from July 2005 to May 2009 and infers that such period of service should be treated as active duty, warranting application of all the attendant presumptions as to soundness at service entry, aggravation, and chronic diseases.  

The Board notes that the Court of Appeals for Veterans Claims has held that there is no legal basis upon which to establish service connection for diseases or injuries incurred during civilian employment. See, e.g., Venturella v. Gober, 10 Vet. App. 340 (1997) (holding that where a claimant has status as a Reserve/Guard member and as a civilian military employee, service connection is not in order for those diseases or injuries that were incurred during civilian employment).

Of record is a February 2013 memorandum in which an employee of the VA's Appeals Management Center in Washington, DC, set forth the dates of ten periods of active duty for training (ACDUTRA) served by the Veteran from 1995 to 2004 and multiple days of inactive duty training (INACDUTRA) during the same period based on information furnished by the service department.  Accompanying that memorandum were service department records indicating that between May 1994 and May 1995, no active duty for training was served, but 12 points were earned by the Veteran towards retirement for INACDUTRA.  Whether active duty, ACDUTRA, or INACDUTRA occurred after May 1992 or subsequent to May 2009 is not fully established, nor is it shown that the RO has to date considered whether the Veteran's "dual status" subsequent to his May 1992 discharge constitutes active duty, ACDUTRA, or INACDUTRA.  Moreover, a complete set of service treatment and personnel records is not now shown to be on file.  For these reasons, additional development is needed, requiring remand to the AOJ.  

The Veteran also requests that his case be remanded for additional examinations and nexus medical opinions on the basis that the VA examiner who evaluated him in May 2011 failed to offer opinions as to the nexus of his claimed disorders to service and the reasons therefor.  The Board concurs, citing the opinion in Jones v. Shinseki, 23 Vet. App. 382 (2010) (when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.)  The Court in Jones further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)  

Here, there is some question as to whether the VA examiner reviewed all medical records on file, despite having acknowledged that the Veteran's VA claims folder was provided and reviewed.  In addition, the reasons reported for the failure to provide a medical opinion are insufficient and should not preclude entry of a nexus opinion based on the totality of the evidence presented.  

It, too, is noted that only a VA psychological examination was afforded the Veteran in connection with the instant appeal.  The purpose of that evaluation was to ascertain the nature and etiology of the Veteran's claimed acquired psychiatric disorder and while the VA examiner found that the Veteran's depression was not due to his service-connected hypertension, the issue of aggravation of the nonservice-connected disorder by the service-connected hypertension was not adequately addressed.  Id.

The Veteran alleges that each of the disorders is of service origin or in the case of his depression, is secondary to his service-connected hypertension, notwithstanding the fact that one or more of those disorders were not manifest in service.  He notes that a treating physician has advised him that his depression is due to his hypertension.  He further indicates that his sinusitis was first found in or about 1990 when he was stationed at McClellan Air Force Base in California and that he continued to be treated for his sinus problems three times yearly in the years following.  He further indicates that his GERD was diagnosed in 2006 and his Meniere's syndrome in 2008 and the Board notes that service treatment records compiled prior to 1992 disclose treatment for nasal congestion and gastroenteritis, with post-May 1992 entries in the record revealing diagnoses of Eustachian tube dysfunction, sinus disease based on a head scan in November 2008, dysphagia, histories of sinus problems and Meniere's disease, and major depression.  It is also shown by the record that the Veteran was found to be physically unfit for further duty by a Physical Evaluation Board in May 2010 on the basis of two diagnoses, one of which included right auditory nerve neuritis and right vestibular neuronitis as evaluated under VA Code 6299-6205 which pertains to Meniere's syndrome.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2014).  

On the basis of the foregoing, remand is found to be advisable in order to obtain VA examinations as to each claimed disorder.  In addition, medical opinions are needed as to the likelihood that any claimed disorder is of service origin or otherwise connected to service.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify all service dates of the Veteran to include each and every period of active duty, ACDUTRA, INACDUTRA, and all periods of dual service.  The significance, if any, of the Veteran's "dual status" service in the Air Force Reserve, and specifically, as to whether such service constitutes active duty, ACDUTRA, or INACDUTRA, should be fully addressed.  

2.  Obtain all service treatment and personnel records, not already on file, pertaining to all periods of active duty and service in the Air Force Reserve for inclusion in the claims folder.  

3.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file.  

4.  Request that the Veteran specify in writing whether any records of private medical care as to any of the claimed disorders remain outstanding and, if that is the case, he should be asked to identify the names, addresses, and dates of that care and provide authorization to permit the AOJ to obtain those records.  Upon the AOJ's receipt of the foregoing, it should obtain those records and associate same with the other evidence on file.  

5.  Thereafter, afford the Veteran VA examinations in order to more clearly establish the nature and etiology of his claimed acquired psychiatric disorder, Meniere's syndrome, sinus disorder, and GERD.  As part of those examinations, each VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical or mental status evaluation as applicable, and any tests deemed necessary by him and/or her.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified and the presence or absence of each claimed disorder should be fully set forth.  

The applicable VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder, Meniere's syndrome, sinus disorder, or GERD of the Veteran originated in service or is otherwise attributable thereto or any incident thereof? 

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis, organic disease of the nervous system, or peptic ulcer was present within any one-year period following any active duty separation, and, if so, how and to what degree was it or they manifested? 

c)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder of the Veteran was caused and/or aggravated by his service-connected hypertension.  If it is determined that his claimed psychiatric disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

The VA examiner(s) is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service nexus, causation, or aggravation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Lastly, readjudicate each of the issues on appeal on the basis of all the evidence of record, including that received since entry of the most recent supplemental statement of the case.  Such consideration should include the Veteran's argument that his period of dual status as a Federal employee and member of the Selected Reserve should be considered active duty or its equivalent.  And, if any benefit sought is not granted to the Veteran's satisfaction, furnish to him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



